—Appeal by the defendant from a judgment of the County Court, Nassau County (Palmieri, J.), rendered May 16, 1995, convicting him of criminal possession of stolen property in the fourth degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt for the crime of resisting arrest (see, Penal Law § 205.30). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit.
Miller, J. P., Thompson, Friedmann and McGinity, JJ., concur.